DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 was considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-17, patentability resides in the interconnection and interrelationship between the electronic device, the display panel having an active region and a peripheral region adjacent to the active region, the electronic module disposed below the display panel, the first light-blocking element disposed on the display panel and overlapping the peripheral region; the second light-blocking element disposed on the electronic module with the display panel interposed therebetween, and the hole at least partially surrounded by the active region is defined in a portion of the display panel, the second light blocking pattern is disposed in an area adjacent to the hole, when viewed in a plan view, and the first light-blocking element has a first thickness and the second light- blocking element has a second thickness less than the first thickness as claimed and including all of the other limitations of the base claim(s); as to claims 18-20, patentability resides, at least in part, in the interconnection and interrelationship between the electronic device, the window, the impact absorbing layer disposed below the window, the hard coating layer disposed below the impact absorbing layer, the display panel disposed below the hard coating layer, the hole, and the light-blocking pattern disposed on the impact absorbing layer near the hole as claimed and including all of the other limitations of the base claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-08-13